47 So.3d 883 (2010)
Leo A. MENA, etc., Appellant,
v.
SWEAT TRANSPORTATION, INC., etc., and Minnie V. Corbitt, as Executrix of the Estate of Billy Corbitt, Appellees.
No. 3D09-1720.
District Court of Appeal of Florida, Third District.
October 20, 2010.
Rehearing Denied November 22, 2010.
Fowler White Burnett, and Robert F. Bouchard and June G. Hoffman, Fort Lauderdale, for appellant.
Hinshaw & Culbertson, and Maureen G. Pearcy and Ronald Pena, Miami, for appellees.
Before WELLS, ROTHENBERG, and SALTER, JJ.
PER CURIAM.
Affirmed. See 7550 Building, Inc. v. Atlantic Rack & Shelving, Inc., 999 So.2d 663 (Fla. 3d DCA 2009).